Title: To Thomas Jefferson from John Adams, 11 September 1785
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Grosvenor Square Westminster Septr. 11. 1785.

In Answer to your Favour of September 4. I am sorry to inform you that I have not received one line from the Commissioners of the Treasury, nor from Congress, nor any of their Ministers, respecting the Interest due in France. It is possible Messieurs  Willinks and Van Staphorsts may, or possibly the orders may have been suspended to be sent by the Minister to the Hague, when they can find one who will venture to Europe under the present Regulations.
The System of having no Ministers in Europe has involved our Country in so many Inconveniences that I fancy it will go out of Fashion. It would be well to send Consuls, I think, who, upon Permission to trade, would serve without Salaries, if We cannot afford the salaries of Ministers. I am with great Respect, sir, your Friend and Servant,

John Adams

